 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3   ADRIAN TL JOHNSON,                                         Case No. 2:20-cv-00150-JAD-EJY

 4                   Plaintiff
                                                                                    ORDER
 5            v.

 6   SGT. BERNDT, et al.,
                     Defendants
 7

 8   I.      DISCUSSION
 9           Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
10   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an
11   application to proceed in forma pauperis. (ECF Nos. 1, 1-1).
12           Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28 U.S.C. §
13   1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed in forma
14   pauperis on this Court’s approved form and attach both an inmate account statement for the past six
15   months and a properly executed financial certificate. Plaintiff has not submitted an application to
16   proceed in forma pauperis on this Court’s approved form and has not included a properly executed
17   financial certificate with his application. (See ECF No. 1). As such, the in forma pauperis
18   application is denied without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF
19   No. 1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff will
20   be granted an opportunity to cure the deficiencies of his application to proceed in forma pauperis,
21   or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to file a new application
22   to proceed in forma pauperis he must file a fully complete application to proceed in forma pauperis.
23   II.     CONCLUSION
24           For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s application to proceed
25   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
26

27

28
 1           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the approved

 2   form application to proceed in forma pauperis by a prisoner, as well as the document entitled

 3   information and instructions for filing an in forma pauperis application.

 4           IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

 5   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on the correct

 6   form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the

 7   full $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative

 8   fee).

 9           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,

10   dismissal of this action may result.

11           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.

12   1-1) but will not file it at this time.

13

14           DATED: January 24, 2020

15

16                                                  UNITED STATES MAGISTRATE JUDGE

17

18
19

20

21

22

23

24

25

26

27

28
                                                      -2-
